Deutsche Bank Natl. Trust Co. v Miller (2019 NY Slip Op 03482)





Deutsche Bank Natl. Trust Co. v Miller


2019 NY Slip Op 03482


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


163 CA 17-01769

[*1]DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR MASTR SPECIALIZED LOAN TRUST 2006-3 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-3, PLAINTIFF-APPELLANT,
vMICHAEL T. MILLER, DEBORAH L. MILLER, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


RAS BORISKIN, LLC, WESTBURY (CHRISTOPHER LESTAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SCOTT BIELICKI, SHERRILL, FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered November 10, 2016. The order, among other things, disallowed plaintiff from interest, costs, disbursements, attorney's fees and late fees accruing after February 2012. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: The interlocutory order on appeal is not appealable as of right pursuant to CPLR 5701 (a) (2) because it did not decide a motion made on notice (see Novastar Mtge., Inc. v Melius, 145 AD3d 1419, 1420 [3d Dept 2016]; Ramos v Schoonmaker Homes—John Steinberg, Inc., 213 AD2d 534, 535 [2d Dept 1995]; see generally CPLR 2211; Sholes v Meagher, 100 NY2d 333, 335 [2003]). We decline to treat the notice of appeal as an application for leave to appeal under CPLR 5701 (c).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court